Citation Nr: 9927074	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  93-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
leg.  

2.. Entitlement to service connection for gastritis.  

3.  Entitlement to service connection for hiatal hernia.  

4.  Entitlement to service connection for glomus jugular 
tumor secondary to toxic exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel
INTRODUCTION

The veteran had active service from March 1965 to October 
1968.  

The current appeal arose from a February 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO deneid entitlement to service 
connection for the disorders at issue as reported on the 
title page of this decision.

This case was before the Board of Veterans' Appeals (Board) 
in November 1995, at which time it was remanded to the RO for 
further development.  (A copy of this remand, containing the 
Board's complete rationale, is of record in the claims 
folder.)  The case has now been returned to the Board for 
further appellate review at this time.  

In October 1996 the RO granted entitlement to a permanent and 
total disability rating for pension purposes.

In October 1996 the RO affirmed the previous denial of the 
claims for service connection for the multiple disorders at 
issue as reported on the title page.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to service connection for glomus 
jugular tumor secondary to toxic exposure is addressed in the 
remand portion of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for a 
disability of the leg, gastritis, and hiatal hernia is not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability of the leg, gastritis, and hiatal hernia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative as to any chronic 
disability of the leg.  These records do show that the 
veteran was treated in August 1968 for right knee complaints 
after falling off of a truck.  Examination of the knee 
revealed no swelling or deformity and full range of motion.  
Tenderness and slight laxity were noted in the knee's medical 
aspect.  An x-ray study was to be performed and the veteran 
was to return to the clinic the following day; however, there 
is no report of said x-ray study or subsequent treatment of 
record.  The veteran did undergo a service separation 
examination the following month that was negative as to any 
complaint or finding with respect to any knee or leg problems 
including fractures.  Thus, service medical records are 
negative as to the presence of any chronic disability of the 
leg during service.  

Service medical records are also negative as to the presence 
of gastritis or hiatal hernia during the veteran's period of 
service and they were not reported by complaint or finding on 
the veteran's separation examination in September 1968.  The 
first showing of these two claimed disabilities was many 
years after service discharge.  

The veteran filed his current claim in October 1992 seeking 
service connection for gastritis.  He also indicated that he 
had injured his left leg in a fall during service, but as 
noted above, the only pertinent service treatment involved 
the right leg.  Later, the veteran's service connection claim 
was expanded to include hiatal hernia.  

On VA examination in December 1992, there was no disability 
of the legs or knees shown on clinical evaluation or x-ray 
study.  A diagnosis of hiatal hernia by history and a history 
of gastritis dating back to the 1970s were reported by the 
examiner.  A rating action in December 1992 denied the 
veteran's claims for service connection and the current 
appeal ensued.  

This case was remanded by the Board in November 1995.  On VA 
orthopedic examination in April 1996, the right knee was said 
to be completely normal on x-ray and clinical evaluations.  
No chronic disability of the lower extremities of service 
origin was identified on examination.  A history of hiatal 
hernia was noted on VA neurological examination of same date.  
Other post service medical records, the earliest of which was 
a VA record from 1979, that were obtained on remand did not 
relate the veteran's gastritis or hiatal hernia to his period 
of service.  

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well grounded claim is one which is plausible, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that the appellant, in that 
case, had not presented a well-grounded claim as a matter of 
law.  

The Court pointed out that unlike civil actions, the VA 
benefit system requires more than an allegation; the claimant 
must submit supporting evidence.  If a well-grounded claim 
has not been presented, the appeal with respect to the issue 
must fail.  

In King v. Brown, 5 Vet. App. 19, 21 (1993) the Court held 
that evidentiary assertions must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded; however, exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  

A well grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder. Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991) (West 1991).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a disability 
of the leg, gastritis, and hiatal hernia must be denied as 
not well grounded.

Service medical records show the veteran's only pertinent 
treatment during service was in August 1968 for complaints 
with respect to his right knee.  However, the service medical 
records do not show the presence of any chronic disorder of 
the lower extremities at that time or at the time of service 
separation examination the following month.  More 
importantly, there is no post-service showing of any 
disability of the right knee or either leg for which service 
connection could be granted.  

The appellant's opinion that such disability was present then 
and now is not sufficient to establish its presence in 
service or currently.  The veteran is not competent to render 
a medical opinion in this regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Here, competent medical authority 
which evaluated the veteran during service and after his 
claim for VA benefits came to the opposite conclusion.  
Examiners in 1992 and 1996 found no chronic disability of the 
leg that could serve as the basis for an award of service 
connection.  

Thus, there is no competent medical authority to support the 
veteran's position that he currently has a disability of the 
leg of service origin.  As noted above, a well-grounded claim 
for service connection requires, at the least, a showing that 
the veteran now has the claimed disorder.  See Rabideau.  
Since the veteran currently has no demonstrated disability of 
the leg for which service connection could be granted, his 
claim must be denied as not well grounded.  

With respect to the veteran's claims for service connection 
for gastritis and hiatal hernia, the Board notes that neither 
of these claimed conditions was present during service or 
shown at service separation.  They were not manifest until 
long after the veteran's discharge from service in 1968.  The 
veteran has furnished no competent medical evidence to relate 
these conditions to service and such evidence is not 
otherwise contained in the record.  

The Board has considered the veteran's contentions concerning 
such relationship, but the veteran as a layman is not 
competent to establish a medical nexus between the claimed 
disabilities and service.  Since the claimed conditions were 
not present in service and there is no nexus shown between 
the claimed conditions and service, these claims are also not 
well grounded and must be denied.  

Although the Board considered and denied the veteran's claim 
on a basis different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim, in fact, warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the disabilities at issue.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical or other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim,  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding, judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

As the appellant's claim for service connection for a 
disability of the leg, gastritis and hiatal hernia are not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
leg, gastritis and hiatal hernia, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was remanded by the Board in November 1995, in 
part, for additional development with respect to the 
veteran's claim for service connection for glomus jugular 
tumor secondary to toxic exposure.  

Pursuant to the remand, the RO obtained additional service 
personnel records and additional VA treatment records, the RO 
was then directed to contact the Department of the Air Force 
and the U.S. Army and Joint Services Environmental Support 
Group (now known as the United States Armed Services Center 
for Research of Unit Records (USASCRUR)), to determine if 
toxic chemicals were unloaded from aircraft at Nellis Air 
Force Base from July 1965 through October 1968, and if so, 
whether there were any spills or exposures.  This was not 
accomplished.  

Thereafter, the RO was to provide the claims folder to 
include any toxic exposure information obtained from USASCRUR 
to a VA physician for a medical opinion as to the nature and 
etiology of the glomus jugular tumor.  The physician did not 
respond to all questions asked of him in the remand.  
Further, the record shows that the physician providing the 
opinion was not advised of any "possible exposure" of the 
veteran to any specific chemical substance, as such 
information was not requested from USASCRUR by the RO.  Thus, 
the medical opinion obtained was necessarily general in 
nature as no specific chemical agent had been identified for 
the physician's consideration.  

Since, the physician may not have had all the pertinent facts 
on which to base his opinion, additional development is 
required.  The Court, in Stegall v. West, 11 Vet. App. 268 
(1998) held that a remand by the Court or the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  

It imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Here information from 
USASCRUR, which could have impacted on the physician's 
opinion was not obtained as directed in the remand.  

The Board also notes that the veteran reports that his 
initial treatment for his tumor was at Parkland Memorial 
Hospital in Dallas, Texas from 1990 to 1992.  Since the case 
is being remanded to insure compliance with the terms of the 
prior remand, it will also provide an opportunity to obtain 
copies of these treatment records which may be pertinent to 
the veteran's claim.  Accordingly, the case is being remanded 
for the following action.  

1.  The RO should contact the Department 
of the Air Force, and USASCRUR for 
additional information concerning whether 
or not toxic chemicals were unloaded from 
aircraft at Nellis Air Force Base during 
the period from July 1965 through October 
1968 and, if so, the types of chemicals 
involved and any reports of leaks or 
spills during that time.  Any material 
obtained should be added to the claims 
folder.  

2.  The RO should obtain an appropriate 
release from the veteran in order to 
obtain copies of his tumor treatment 
records from Parkland Memorial Hospital 
for the years 1990-92.  Any material 
obtained should be added to the claims 
folder.  

3.  When the foregoing has been 
accomplished, the veteran should be 
provided a VA examination by an 
appropriate specialist.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated studies must be 
conducted.  


The physician should consider the 
evidence of record concerning the 
veteran's alleged exposure to toxic 
substances during military service to 
include any information obtained from the 
Department of the Air Force, and 
USASCRUR, and offer an opinion as to 
whether it's at least as likely as not 
that the glomus jugular tumor diagnosed 
in 1990 was caused by his exposure to 
toxins during military service.  The 
examiner should also offer opinions as to 
the etiology and approximate date of 
onset of the veteran's tumor and state 
whether or not the veteran's tumor is one 
of the diseases associated with exposure 
to certain herbicide agents listed in 38 
C.F.R. § 3.309(e).  The rationale for all 
opinions expressed should be explained.  

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination repot and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for glomus jugular tumor as 
secondary to toxic exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

